Citation Nr: 0400288
Decision Date: 01/07/04	Archive Date: 03/31/04

DOCKET NO. 98-19 165                        DATE JAN 07 2004

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to service connection for right elbow disability.

3. Entitlement to an initial evaluation in excess of20 percent for herniated nucleus pulposus with radiculopathy at C6-C7.

4. Entitlement to an initial evaluation in excess of 10 percent for tendonitis, left foot.

REPRESENTATION

Appellant represented by: Disabled American Veterans



WITNESSES' AT HEARINGS ON APPEAL

 Appellant and a friend, J.M.

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from June 1993 to June 1997.  This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). By a rating decision prepared in November 1997 and issued in December 1997, the RO, in pertinent part, denied entitlement to service connection for a right elbow disorder and for sinusitis and granted service connection for herniated nucleus pulposus, C6-C7, with radiculopathy, and assigned a 20 percent initial evaluation for that disability. The RO also granted service connection for tendonitis, left foot, and assigned an initial noncompensable evaluation for that disability. The veteran disagreed, with those determinations in December 1997. By a July 1998 rating decision, the RO assigned a 10 percent initial evaluation for the veteran's left foot disability. The RO issued a statement of the case (SOC) in July 1998, and the veteran's timely substantive appeals were received in August 1998.

During the pendency of this appeal, the veteran also submitted claims of entitlement to service connection for a lipoma removal scar, for a mole removal scar, and for human papilloma virus. In a rating decision prepared in January 2001 and issued in February 2001, the RO denied service connection for human papilloma virus and granted service connection for a left thigh lipoma removal scar and for a right thigh mole removal scar, and noncompensable evaluations were assigned for each of those disabilities. There record before the Board does not reflect that the veteran

- 2 


has disagreed with or appealed any aspect of the rating decision issued in February 2001, and these issues are not before the Board on appeal.

In the veteran's first substantive appeal, submitted in early August 1998, the veteran requested ,a personal hearing, and in the second substantive appeal, received later in August 1998, she requested a Travel Board hearing. The requested a personal
hearing (the veteran's second personal hearing) was conducted in May 2001. The requested Travel Board hearing was conducted in June 2003 by the undersigned Veterans Law Judge. The veteran provided additional VA clinical records dated in 2003 at the Travel Board hearing, together with a waiver of the right to have that evidence reviewed by the agency of original jurisdiction. Appellate review may proceed. The Board further notes that the veteran sub_itted one additional page of clinical records regarding cervical spine disability without a waiver of review by the agency of original jurisdiction, but, as that claim requires remand at this time, the 	Board need not consider that evidence.

By a rating decision issued in December 2002, the RO denied a claim of entitlement to an award of a total disability evaluation based on individual unemployability due to service-'connected disabilities (TDIU). If the veteran has not submitted a timely notice of disagreement as to that decision, the veteran's testimony at her June 2003 Travel Board hearing is REFERRED to the RO.

Claims of entitlement to service connection for a right elbow disorder and for an initial evaluation in excess of 20 percent for herniated nucleus pulposus, C6-C7, with radiculopathy, are addressed in the REMAND appended to this decision. These issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you (the appellant) if further action is required on your part.

- 3 



FINDINGS OF FACT

1. The veteran has been notified of the evidence and information needed to substantiate the claims addressed in this decision, and all evidence necessary for an equitable decision of the claims addressed in this decision has been obtained.

2. The evidence establishes that no diagnosis or history of allergies or recurrent sinus problems was noted at the time of the veteran's service induction, but the veteran was treated on several occasions during service, was taking medication to control allergies at the time of service discharge, and currently requires medication for control of allergies and sinusitis.

3. The veteran has left foot pain on palpation at the navicular bone and along the
course of certain tendons at rest; there is limitation of range of motion of the left ankle; the veteran has increased pain as well as swelling in the left foot and ankle, including in the midfoot and forefoot, with use, including standing or walking, despite use of an orthotic support device, and is unable to walk or stand other than .briefly without use of a cane.

CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for allergic rhinitis with episodic sinusitis have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 51O3A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.380 (2003).

2. Resolving doubt in the veteran's favor, the criteria for an initial 20 percent evaluation for tendonitis, left foot, have been met prior to April 7, 2001, and the criteria for an initial 30 percent evaluation have been met from April 7, 2001. 38 U.S.C.A. §§ 1155,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5020, 5276, 5284 (2003).

- 4 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she incurred a chronic sinus disorder in service. She also contends that her service-connected left foot disability is more disabling than the initial 10 percent evaluation assigned reflects.

Duty to assist

During the pendency of this claim, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was enacted. This law redefined the obligations of VA with respect to the duty to assist, and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant. First, VA must notify the veteran of evidence and information necessary to substantiate his or her claim and inform him whether he or VA bears the burden of producing or obtaining that evidence or information. 38 U.S.C.A. § 5103(a); 66 Fed. Reg. 45,620, 45,630. (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183,187 (2002). Second, VA also has a duty to assist the veteran in obtaining the evidence necessary to substantiate the claim. 38 U.S.C.A. § 51O3A; 38 C.F.R. § 3.159(c). The VCAA also provides that the duty to assist includes providing a medical examination or obtaining a medical opinion if necessary to make a decision on the claim.

This decision is a complete grant of the claim of entitlement to service connection for a sinus disorder. Thus, remand of that claim for further compliance with any provision of the VCAA would be of no benefit to the veteran; it would be adverse to the veteran's interests to remand rather than grant the veteran's claim at this time. For this reason, the Board need not further discuss compliance with the VCAA in relationship to that claim.

VA's duties to notify the veteran of the evidence and information necessary to substantiate the claim for an evaluation in excess of noncompensable or in excess of 10 percent for tendonitis, left foot, and to inform her as to whether she had the

- 5 



burden of producing or obtaining evidence, were met in several ways. Initially, when the veteran's claim for service connection was granted and a non-compensable evaluation was assigned, the veteran was advised, by the text of a November 1997 rating decision, attached to a December 1997 cover letter, of the criteria used in that evaluation. In the text of a July 1998 rating decision, the veteran was advised of the criteria for a 10, 20, or 30 percent evaluation for left foot disability under Diagnostic Code 5284. In a July 1998 SOC, the veteran was advised of the criteria for evaluations under Diagnostic Codes 5003, 5020, and 5284.

In May 2001, the RO notified the veteran of the enactment of the VCAA. The May 2001 letter advised the veteran of the general requirements for establishing entitlement to a higher evaluation, especially the need for medical evidence. The RO specifically asked the veteran to identify any physicians who had treated her for left foot disability. The veteran indicated that she was receiving VA treatment, and additional VA outpatient clinical records were obtained.

Additionally, the veteran provided updated VA clinical records dated in March 2003, for which she provided a waiver of the right to review by the RO. The veteran indicated generally that she had not been treated by any other providers outside V A and that she had no further evidence to submit or identify. In addition to providing testimony and additional clinical evidence at the June 2003 Travel Board hearing, the Board notes that the veteran participated in a conference before a Decision Review Officer (DRO) in March 1998, and personal hearings in May 2001 and February 2002.

The VCAA notification letter sent to the veteran in May 2001 and the other communications of record essentially complied with the recent holding of Disabled American Veterans, et. al. v. Secretary af Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), which indicated that 30 days notice, under the provisions of 38 C.F.R. § 19.9(a)(2)(ii), is invalid to the extent it provides a claimant "not less than 30 days" to respond to a VCAA notification letter sent by the Board because it is contrary to 38 U.S.C.A. § 5103(b), which provides a claimant one year to submit evidence. The Board notes that more than one year has elapsed since the veteran was provided with the May 2001 VCAA notice by the RO. Moreover, the veteran's

- 6 

testimony makes it clear that she has no additional evidence to submit. Although the May 2001 letter advised the veteran that she should submit additional evidence within 60 days, it also advised her that, as long as she submitted evidence within one year, compensation could be paid from the date the claim was received. In this case, the veteran submitted additional clinical evidence at her Board hearing in June 2003 and provided testimony in February 2002, nearly a year after the May 2001 letter, demonstrating that she was aware that she could submit evidence even after 60 days elapsed following the issuance of the May 2001 letter. See also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003).

The VCAA provides that the duty to assist includes providing any medical examination or obtaining a medical opinion if necessary to make a decision on the claim. In this case, the veteran was provided with specific VA examinations in July 1997, April 1998, and April 2001 to determine the severity of left foot disability. In addition, VA clinical records from 1997 to March.2003 reflect continuing VA treatment of the service-connected left foot disability throughout the course of the
appea1. The veteran has testified to the current severity of her left foot disability at a hearing before the Board in June 2003. As the veteran herself does not contend that she has any other symptoms, remand for development of additional evidence would be fruitless.

The Board finds that VA has done everything reasonably possible to assist the veteran. Adjudication of the claim may proceed, consistent with the VCAA. The record demonstrates that remand for further action in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). VA has fully satisfied its duties to inform and assist the veteran in this case.

- 7 



1. Claim for service connection for a sinus disorder

 Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty or while performing active duty for training, or due to injury incurred in or aggravated while performing inactive duty training. 38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. § 3.303.

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the inservice injury or disease and the current disability (established by medical evidence). See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West,  18 S. Ct. 2348 (1998); Caluza v. Browh, . 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table). Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.

If there is no evidence of a chronic condition during service, or an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim. See 38 C.F.R. § 3.303(b). Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service clinical records disclose that no diagnosis or history of allergies or sinus complaints was noted at the time of examination for enlistment or induction purposes. The veteran complained of postnasal drip and tenderness in the maxillary sinuses in March and April 1994. April 1994 radiologic examination of the paranasal sinuses disclosed no abnormality. Hypertrophy of the tonsils and adenoids was noted in May 1994. In June 1994, the veteran was again treated for sinusitis. Biaxin (an antibiotic) was prescribed. The report of a July 1994 evaluation discloses that the veteran's sinusitis was improved and a diagnosis of probable vasomotor rhinitis was also assigned. In January 1995, the veteran underwent surgical excision of the tonsils and adenoids.

- 8 



In August 1996, the veteran complained of a sore throat and runny nose. There was tenderness and nasal edema, and tonsillar nodes were present. The examiner diagnosed sinusitis and pharyngitis and prescribed antibiotics and a nasal steroid spray. In January 1997, the veteran reported having had bronchitis. In March 1997, the veteran was referred for evaluation after she "failed" a hearing test. The tympanic membranes were retracted and there was mild erythema on the left. An inhaled nasal medication and antibiotics were prescribed in March 1997. The veteran continued to require these medications at the time of her service discharge.

On VA examination conducted in April 1998, about nine months after her service discharge, the veteran was continuing to use a daily inhaled nasal medication to control sinus and allergy symptoms. The examiner concluded, after examination, that the veteran had a history of chronic sinusitis with postnasal drip. The assigned diagnosis was intermittent acute sinusitis superimposed on allergic rhinitis. The examiner indicated that the veteran's military assignment in Oklahoma could have precipitated the onset of allergy symptoms, even though a predisposition would  have been present. The examiner concluded that it was impossible to state with certainty that the veteran would not have manifested allergy symptoms if she had not been stationed in Oklahoma. This opinion, in essence, reflects a conclusion that the evidence was at least in equipoise that the veteran's allergies were triggered by her military service.

At the time of her June 2003 Board hearing, the veteran testified that she was continuing to use a nasal inhaler daily, and she further testified that she had required medications essentially continuously since she was stationed in Oklahoma during her service. VA outpatient treatment records confirm that the prescriptions referenced in the veteran's testimony continued to be prescribed.

Under 38 C.F .R. § 3.380, diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities. Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently. Increase in the degree of disability during service may not be disposed of routinely

- 9 



was natural progress nor as due to the inherent nature of the disease. Seasonal and other acute allergic manifestations subsiding in the absence of or removal of the
 allergen are generally regarded as acute diseases, healing without residuals. The determination as to service incurrence or aggravation must be made on the whole evidentiary showing.

In this case, the veteran's service induction examination reflects no notation of
allergies or hay fever, and the veteran did not report any history of allergies. The

veteran did not seek treatment for allergies or sinus problems until nearly a year
passed after her service induction. She was treated on various occasions for allergy problems and sinusitis beginning in spring 1994, and underwent tonsillectomy. Initially, it appeared that treatment for sinus problems was episodic and it appeared that symptoms resolved. The veteran was again treated for a sinus disorder in 1996, about a year prior to her service discharge, and it appeared that symptoms again resolved.

However, in early 1997, the veteran was found to have allergy symptoms which required treatment even though she had not sought treatment. The clinical records reflect that a medical determination was made that the veteran's allergies required continuous medication for control. The evidence establishes that continuous, treatment has extended from the veteran's service to the present. The medical opinion of record is favorable to the veteran, indicating, in essence, that it is not medically possible to determine that the veteran's allergies would have become manifested if she had not been in service.

There is no competent medical evidence reflecting that the veteran's allergic condition was manifested prior to her military service. Service medical records reflect a diagnosis of chronic allergy symptoms requiring control near the time of the veteran's discharge. Post-service medical records document occasional sinusitis and allergy symptoms despite clear evidence of continuous efforts to control such symptoms with use of daily medications.

Although no chronic allergic disorder was noted at the time of the veteran's examination for separation from service, the evidence clearly reflects that the

- 10



veteran was taking medication daily to control allergies at the time of her service separation, and establishes that use of that medication has continued, with additional medications also being required at times. This evidence tends to show a causal nexus to service. See Hodges v. West, 13 Vet. App. 287 (2000).

Where evidence establishes only episodic allergies in service which resolve, then service connection is not warranted. See 38 C.F.R. § 3.380. In this case, there is documentation in the service medical records of repeated episodes of sinus symptoms, and evidence that, following treatment in 1996, the veteran's symptoms did not clinically resolve, although the veteran was not seeking treatment.

The veteran's statements that she continues to take medications to control allergy symptoms are clearly supported by the post-service VA clinical records and V A examination reports. The evidence that the veteran continues to require daily medication to control allergies and prevent acute episodes of sinusitis are . inconsistent with a determination that the veteran manifested only episodic allergies , in service which resolved when the allergen was removed. The medical evidence warrants a determination that allergic rhinitis and superimposed recurrent acute' sinusitis were first manifested in service, and have been chronic and continuous since that time. The criteria for an award of service connection are met. 38 U.S.C.A. § 5107(b).

2. Claim for increased initial evaluation for service-connected left foot disability

In June 1997, the veteran submitted a claim for tendonitis of the left foot. Service medical records disclose that pes planus, asymptomatic, was noted at the time of an April 1993 examination for service induction. She sought treatment for left foot pain in September 1993. She was first treated with use of crutches. When the symptoms did not respond sufficiently to this treatment, a cast was applied for approximately four weeks, in October 1993. In November 1993, the veteran reported that her foot was again beginning to swell and cause pain following removal of the cast. She was given special arches to wear in her shoes. On periodic examination conducted in May 1996, she reported that she still occasionally had left foot pain.

- 11 



	On VA examination conducted in July 1997, she reported that the left foot was
 continuing to swell daily. Radiological examination conducted in July 1997 '
	disclosed minimal soft tissues swelling around the ankle joint. The examiner noted that the veteran had an erect posture and a normal brisk stride. There was no discernible swelling. The Achilles tendon was not tender and the veteran walked normally without a limp. The examiner noted the diagnosis in service of tenosynovitis involving the Achilles tendon and medial ankle ligaments. The veteran reported that pain and soreness were still present if she stood for any length of time or walked a long distance or attempted to run. The examiner assigned a diagnosis of tenosynovitis, left Achilles tendon and medial collateral ligaments, left ankle.

In a November 1997 rating decision, issued to the veteran in December 1997, the RO granted service connection for tendonitis, left foot, under Diagnostic Code 5020, and assigned  a noncompensable initial evaluation. The veteran disagreed with that evaluation in January 1998. At a Decision Review Officer conference in March 1998, the veteran indicated that she wanted a more thorough VA examination.

On VA examination conducted in April 1998, the veteran's gait was described as within normal limits. The examiner noted review of the veteran's history in service. The examiner characterized the veteran's current complaints as activity-related pain, fatigue along the medial aspect of her foot, and collateral impingement pain. There was normal motion in the ankle, midfoot, and forefoot. There was tenderness and swelling in the region of the posterior tibial tendon. There was decreased ability to adduct the forefoot against resistance. The veteran's strength was 5/5 in the EHL (extensor hallicus longus) and in the gastrocsoleus and peroneal muscles, but she had decreased strength in the posterior tibialis and anterior tibialis secondary to pain. There was exquisite tenderness over the medial aspect of the navicular bone and in the region of the insertion of the posterior tibial tendon as well as along the course of that tendon. On weight bearing, there was some diminution of the medial longitudinal arc and some abduction and pronation of the forefoot and midfoot. She had decreased heel inversion on toe rising on the left as

- 12 


compared to the right, with pain on toe rising. The examiner assigned a diagnosis of stage I-II posterior tibial tendon dysfunction.

VA outpatient clinical records dated in April 2000 reflect that a diagnosis of left plantar fasciitis was now assigned. The veteran had undergone plantar myofascial  injection in 1999 with relief for 5 days. She had also tried acupuncture, with no relief. The veteran was using a transcutaneous electrical nerve stimulation (TENS) unit with some relief of left foot pain, and was continuing to use arch insoles. There was moderate tenderness to palpation. VA clinical records through October 2000 reflect that the veteran continued to walk unassisted, and reflect little change in the
veteran's reports of left foot pain or in the objective findings of left foot disability.

April 2001 VA examination disclosed that the veteran reported pain with walking or standing. The pain was on the plantar surface of the left foot extending through the medial portion of the ankle. She also reported that the foot would swell if she stood or performed vigorous activity. Arches for her shoes had helped, but did not completely relieve her symptoms. On examination of the left ankle, there was pain with extension and flexion. Ankle range of motion was limited to 10 degrees of dorsiflexion and 30 degrees of plantar flexion. There was no valgus or varus angulation. There was mild swelling and tenderness on palpation of the plantar surface of the left foot. The examiner noted that the veteran's left foot disability would limit her ability to work, and that she would need sedentary employment.

At a personal hearing conducted in May 2001, the veteran noted that she used a cane to take some of the stress off the left foot.. Her foot was stiff in the mornings, with a pain level of 3 on a scale of one to ten, but by evening, it would be swollen, and the pain would be as much as a 10. She noted that she had attempted vocational rehabilitation, but had dropped out of school because of her service-connected disabilities and was therefore no longer able to participate in the vocational rehabilitation program.

June 2002 VA outpatient records disclose that the veteran sought emergency room treatment because of foot pain. She continued to use a cane when walking. She described her left foot pain level as a seven on a scale of one to ten. The pain was

- 13 



now radiating up the leg area past the ankle, which the examiner noted affected the
soleus muscle. There was tenderness to touch in the distal left leg, with mild general edema.

March 2003 VA outpatient treatment records reflect that the veteran reported constant, deep left foot pain, varying from moderate to severe. She reported that her left foot pain was more bothersome than her neck pain. A topical gel of ibuprophen and lidocaine was prescribed.


At her June 2003 Board hearing, the veteran testified that she usually sought treatment for her left foot tendonitis about once a month. She testified that any type of walking exercise made her feet hurt. She reported swelling and pain every day. She used an orthotic arch support and shoes as recommended any time she was out of bed. The veteran testified that she was no longer able to work, because of her service-connected left foot and neck disabilities, and that she had been unable to stay in school to attempt vocational rehabilitation because she was unable to do the walking to get from one class to another. A lay witness, J.M., testified that she had observed the veteran's left foot to be swollen at various times, and she observed that the veteran having difficulty walking.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's left foot disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5020 and 5284. Under Diagnostic Code (DC) 5284 (relating to 

- 14 



other foot injuries), a 10 percent rating contemplates moderate impairment, a 20 percent contemplates moderately severe impairment, and a 30 percent rating contemplates severe impairment. With actual loss of the use of the foot, a 40 percent rating is applicable. 38 C.F.R. § 4.71a, Diagnostic Code 5284. The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code' 5284. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just." 38 C.F.R. § 4.6.

As noted, the veteran's left foot disability is also evaluated under DC 5020, which provides the criteria for evaluating disability due to synovitis. DC 5020 provides that synovitis is rated on limitation of motion of affected parts as degenerative arthritis. Arthritis established by x-ray findings is rated on the basis of limitation of motion. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5020. Although the veteran's synovitis has not resulted in arthritis which is established by x-ray
findings, the Board finds that it is appropriate to consider limitation of motion due to synovitis.

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion, and from 0 to 45 degrees of plantar flexion. As noted, in April 2002, the veteran was shown to have range of motion of dorsiflexion of the left ankle to 10 degrees, and from 0 to 30 degrees of plantar flexion. Thus, the examination results disclose that she had lost approximately half of her range of dorsiflexion in the left ankle, and about one-third of the expected range of plantar flexion. Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent evaluation is assigned for moderate limitation of motion of the ankle, and a 20 percent evaluation is warranted for marked limitation of motion. Since the veteran's demonstrated loss of motion may be considered no more than moderate, an initial evaluation of 10 percent is warranted for limitation of motion of the ankle under Diagnostic Code 5271.

Since the present appeal arises from an initial rating decision that established service connection and assigned the initial disability evaluation, the entire period of the pendency of the claim is to be considered to ensure that consideration is given to

- 15 



,
the possibility of staged ratings; that is, separate ratings for separate periods of time
based on the facts found. See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's loss of range of motion of the ankle would warrant a 10 percent evaluation, considered alone. The veteran also has pain on a portion of range of retained motion, and pain with use of the left foot, including walking and standing. In addition to the subjective complaints of pain, there are also objective findings of loss of strength in the left foot, and objective evidence on radiologic examination of swelling. These symptoms are not encompassed under DC 5271 in evaluation of limitation of motion of the ankle. See VAOPGCPREC 9-98.

Based on the objective findings of limitation of motion, pain on palpitation and with motion, loss of strength, and swelling in the left foot, the Board concludes that it is unclear that a 10 percent evaluation under Diagnostic Code 5284, for moderate symptomatology, encompasses all aspects of the severity of the veteran's left foot and ankle complaints, as weIl as consideration of pain. 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). The Board finds that it is 'appropriate to assign an additional 10 percent evaluation for pain and loss of strength, in accordance with 38 C.F.R. §§ 4.40 and 4.45, for a total of 20 percent from the effective date of the grant of service connection.

The Board further notes that, beginning with the report of the VA examination conducted on April 7, 2001, the evidence reflects further disability, with use ofa cane, complaints of more severe pain, more frequent exacerbations, and lack of any further medical options for reducing pain other than surgery. In particular, the examiner noted that the veteran had not obtained lasting pain relief after trying plantar fascial steroid injections, acupuncture, or use of a TENS unit.

The Board has considered whether an evaluation in excess of 20 percent is available from April 7, 2001, under any other diagnostic code. Diagnostic Code 5276, which is used to evaluate pes planus, provides a 20 percent evaluation for severe impairment, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities, if unilateral, or a 30 percent evaluation if bilateral.

- 16 



Pronounced pes planus, with marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 50 percent rating if the impairment is bilateral and 30 percent if unilateral. The veteran here meets the criteria for a 20 percent evaluation for unilateral severe pes planus. The Board notes that the criteria for evaluating pes planus do not include any criteria related to limitation of motion. Since limitation of motion is not addressed in that Diagnostic Code, the veteran is entitled to a 30 percent evaluation, under Diagnostic Codes 5020-5284, by analogy, encompassing the symptoms of left foot disability which meet the criteria for a 10 percent evaluation under DC 5271 for limitation of motion of the ankle and the criteria under DC 5276 for unilateral severe pes planus.

Resolving reasonable doubt in the veteran's favor, the Board finds that the veteran's
limitation of motion of the ankle, together with all other symptoms of pain on use and loss of strength, by analogy under DCs 5020 and 5284, approximate the criteria for a 20 percent evaluation for moderately severe foot injury under Diagnostic Code 5284 prior to April 7, 2001, and for a 30 percent evaluation from April 7, 2001.  38 C.F.R. § 4.7.

The Board must consider whether the criteria for an initial evaluation in excess of 20 percent for left foot disability are met prior to April 7, 2001. VA examinations conducted prior to that date reflect that the veteran walked without an assistive device, with a normal, brisk gait. Treatment records during this period reflect that the veteran was offered several different types of treatment for left foot pain_ including steroid injections and use of a TENS unit, and the records reflect that the veteran reported at least some relief or reduction in symptoms with those treatments and use of an orthotic arch support. However, the evidence as a whole during this period does not support a finding that the veteran had severe foot disability, so as to warrant an evaluation in excess of 20 percent.

The evidence from April 7, 2001 reflects that the veteran is not able to run or to engage in prolonged standing, walking, or exercise, and is unable to complete activities of daily living, such as grocery shopping, without the assistance of another

- 17 



person. She had pain at rest on palpation. The pain increases with any use of the foot. She requires a case when ambulating. She continues to use an orthotic support device, which assists in reducing symptoms, but at the end of a day, the veteran reports a pain level of seven or higher, with swelling, occasional bruising, and pain from mid-calf down to the forefoot. There are no remaining medical options for reducing left foot pain other than surgery.

The veteran remains able to use the left foot for balance and propulsion, although with pain. The veteran's left foot disability is not equivalent to amputation, so as to  warrant a 40 percent evaluation. The Board acknowledges the difficulty of evaluating the veteran's pain and reducing the consideration of that pain to a correlation with a numerical scale. Nevertheless, after considering all the evidence of record, including the veteran's testimony and the records of the veteran's VA .
outpatient treatment through March 2003, the Board finds that an initial 20 percent evaluation, but no higher evaluation, is warranted for tendonitis, left foot, prior to April 7, 2001, and an initial 30 percent evaluation, but no higher, from April '7, 2001. See Fenderion v. 'West, 12 Vet. App. 119 (1999).

The veteran contended, at her June 2003 Travel Board hearing, that her service-connected disabilities (herniated nucleus pulposus, with radiculopathy, C6-C7, sleep apnea, dysthymic disorder secondary to service-connected neck and left foot disability, and mole and lipoma removal scars) caused her to drop out of classes that she was pursuing for vocational rehabilitation. The veteran has submitted a claim of entitlement to TDIU, based on all service-connected disabilities, but the Board does not find that she has a raised a claim for an extraschedular evaluation for left foot disability. In the absence of such a claim, the Board is not required to consider whether she is entitled to an extraschedular evaluation for left foot disability. See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88,95 (1996).

ORDER

The appeal for service connection for sinusitis is granted.

- 18 



An initial evaluation for tendonitis, left foot, of 20 percent prior to April 7, 2001, is granted, and an initial 30 percent evaluation, from April 7, 2001, is granted, subject to the criteria governing the payment of monetary awards.

REMAND

During the pendency of the veteran's appeal, the criteria used to evaluate her cervical spine disability, 38 C.F.R. § 4.71a, Diagnostic Code 5293, the regulation governing evaluation of disc disease, were revised, effective September 23, 2002.
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002). The criteria governing
I
evaluation of the spine were revised, effective September 26,2003, with Diagnostic
Code 5293 renumbered and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243. See 68 Fed. Reg. 51,454-51,456 (August 27,2003). The recent changes to the criteria for rating the spine must be provided to the veteran.

At her hearing before the Board, the veteran testified that her current right elbow disability, if not resulting chronically and continuously from a right elbow injury incurred in service, is secondary to use of a cane as part of her service-connected left foot tendonitis disability. The veteran has not been afforded examination of the right elbow since 1998. Further factual development of the claim for service connection for a right elbow disorder is required.

Given the decision in Disabled American Veterans, et. al. v. Secretary of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003), the Board cannot now provide notifications to the veteran which would fulfill the requirements under the VCAA and Quartuccio for notice to the veteran of the information and evidence needed to substantiate the claims and notice as to which portion of the information and evidence must be provided by the veteran and which portion would be obtained or provided by VA. Quartuccio v. Principi, 16 Vet. App. 183 (2002)

Accordingly, the case is remanded for the following action:

- 19 



1. (a) Unless legal precedent is issued after the date of this Board decision which makes it clear that the VCAA , does not apply to claims filed before November 9, 2000, review the claims file and ensure that all notification and development actions required by 38U.S.C.A.
§§ 5102, 5103, and 5'1O3A (West 2002) are fully complied with and satisfied as to each claim remaining on appeal. See also 38 C.F.R. § 3.159 (2003).


(b) Notify the veteran of what information and evidence is required to substantiate her claims for service connection for a right elbow disorder and for an increased evaluation for service-connected cervical disability, and notify the veteran as to which portions of the information and evidence she is responsible for and what information and evidence VA will assist her to obtain or develop. Advise the veteran that she may submit additional clinical records or medical opinions or statements as to the severity of the service-connected disability or the onset of a right elbow disorder.

The veteran should, be specifically advised of the period of time in which she may timely submit or identify evidence which might substantiate her claims.

(c) Any notice given, or action taken thereafter, must also comply with the holdings of Paralyzed Veterans of America, et. at. v. Secretary of Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); Disabled American Veterans, et. at. v. Secretary of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003), as well as any other controlling guidance provided after the issuance of this Board decision.

- 20




2. The RO should afford the veteran another opportunity to submit alternative evidence regarding the date of onset of a right elbow disorder or the severity of a cervical spine disability, including statements from coworkers, friends, or others who may have observed relevant symptoms, or any other evidence which might substantiate the veteran's contentions.

3. The veteran should be afforded the opportunity to identify any VA facility other than the VA Medical Center in Gainesville, Florida, at which she has been treated for a right elbow or cervical spine disorder subsequent to March 2003, and VA clinical records from each facility identified should be obtained.

The veteran should also be afforded the opportunity to identify all treating private (non- VA) providers or facilities since March 2003, if there are any.

4. The veteran should be afforded VA examination as necessary to determine whether a right elbow disorder is present, and, if so, to determine the etiology of the right elbow disorder. The claims folder should be sent to the examiner for review of pertinent documents therein. Any necessary diagnostic examinations or studies should be conducted. The examiner should assign a medical diagnosis for each right elbow disorder present, if any. If a right elbow disorder is present, the examiner should be asked to provide an opinion as to whether it is at least as likely as not (Is there a 50 percent or greater probability?) that any current right elbow disorder was incurred in service, has been chronic and continuous since service, or is secondary to a service-connected disability, to include the use of a cane due to left foot

- 21 


tendonitis. The examiner should state the basis (rationale) for the conclusions reached.

5. The veteran should be afforded VA examination to determine the severity of the veteran's cervical spine disability. The claims folder should be sent to the examiner for review of pertinent documents therein. Any necessary diagnostic examinations or studies should be conducted. The examiner should assign a medical diagnosis for each cervical spine disorder present, and the examiner should describe the symptoms of each cervical spine disorder in detail. The examiner should state the basis (ratioriale) for the conclusions reached.

6. If, after review of additional evidence submitted or identified following the notice described above, the RO determines that additional development, _o include further VA examination, is required, such development should be conducted.

7. After all necessary development described above has been conducted, the RO should determine whether any other development is warranted. After further development as may be subsequently deemed necessary is undertaken, the veteran's claims should be readjudicated.

8. If any decision remains adverse to the veteran, she and her representative should be furnished a supplemental statement of the case, which must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to

- 22 




the issue currently on appeal. The veteran and her representative should be afforded an appropriate period of time for response.

Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103_446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-l, Part IV, paras. 8.43 and 38.02.

	l
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

- 23 





